Citation Nr: 0305206	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  99-25 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 20 to March 
2, 1998.  The DD Form 214 lists his character of service as 
"uncharacterized."  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disability.


FINDINGS OF FACT

1.  In a March 1998 rating decision, VA denied service 
connection for a low back condition.  The appellant did file 
a notice of disagreement, but failed to file a substantive 
appeal.

2.  Evidence submitted since the March 1998 denial of the 
appellant's claim does not bear directly and substantially 
upon the specific matter under consideration.  The evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The evidence received since the March 1998 rating 
decision is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2002).

2.  The March 1998 decision, which denied a claim of 
entitlement to service connection for a low back condition, 
is final and the claim is not reopened.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 20.204(b)(c), 20.302, 20.1103 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he incurred a low back condition 
in service.  Specifically, he contends that he has had 
ongoing symptoms since his lifting injury in-service, to 
include flare-ups of pain precipitated by lifting, bending, 
twisting, and at times just being on his feet. 

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The VCAA

On November 9, 2000 the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
Supp. 2002).  The VCAA revises VA's obligations in two 
significant ways.  First, VA has a duty to notify a claimant 
and his or her representative of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate his or her 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issue currently on appeal, however, 
the VCAA appears to have left intact the requirement that a 
claimant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, the regulations governing 
reopening of previously and finally denied claims were 
revised effective the date of publication on August 29, 2001.  
These regulations redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims.  As the instant claim to reopen was 
filed prior to August 29, 2001, the revised regulations 
specific to such claims are inapplicable to the instant 
appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.  In any event, the RO did arrange for a 
medical examination and nexus opinion.

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).   The 
notice provisions found in the VCAA are therefore applicable 
to cases such as this in which the issue revolves around 
finality and new and material evidence.   

In this regard, the Board notes that in the March 2001 
supplemental statement of the case (SSOC), the RO informed 
the appellant of the provisions of 38 C.F.R. § 3.156.  The RO 
previously informed the appellant that new and material 
evidence was needed to reopen his claim in the November 1999 
statement of the case (SOC) and the April 2000 SOC.  The 
appellant was further informed of the enactment of the VCAA 
in the March 2001 SSOC.  In the appellant's March 2002 
Central Office hearing, he indicated that he had no 
additional evidence to submit in support of his claim.  It is 
thus clear from the record that the appellant has been 
provided notice as well as an opportunity to present evidence 
and argument in support of his claim. 

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  The 
Board additionally observes that the appellant has identified 
no existing unobtained evidence as possibly being new and 
material.  The Board is not aware of any specific evidence 
pertaining to the pending claim, which exists, and which has 
not been obtained, and the appellant and his representative 
have pointed to none. 

In short, the Board believes that the provisions of the VCAA, 
insofar as they apply to the current posture of this case, 
have been fulfilled.    



Analysis

The record shows that, by a March 1998 rating decision, the 
RO denied a claim of entitlement to service connection for a 
low back disorder. While the appellant filed a timely notice 
of disagreement, he did not file a substantive appeal. See 
38 C.F.R. § 20.302(b)(c).  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination, which is being 
appealed. See 38 C.F.R. § 20.204(b).  

In the instant case, while the appellant's representative has 
argued that the appellant's claim was not final because the 
RO undertook additional development, there was no additional 
evidence consisting of supplemental reports from the service 
department received before the decision became final. 
38 C.F.R. § 3.156(c).  Moreover, the appellant himself did 
not submit additional evidence within 1 year of the date of 
mailing of the March 1998 rating decision. See 38 C.F.R. 
§ 20.204(b)(2).  The additional evidence received was in June 
1999 in conjunction with the appellant's request to reopen 
his claim and thus, outside the 1-year time period. Id.  The 
Board would also note, while the appellant requested a 
personal in April 1999, his representative subsequently 
withdrew the request in a June 1999 Report of Contact.  
Finally, though the appellant himself has claimed he never 
received the February 1999 SOC, it was not returned as 
undeliverable and the regularity of the mail is presumed. 
Thus, the March 1998 rating decision is final.  See 
38 U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). What 
constitutes new and material evidence to reopen a previously 
and finally denied claim is defined in 38 C.F.R. § 3.156(a).  
Under that regulation, effective for claims filed prior to 
August 29, 2001, new and material evidence is defined as 
follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

In this case, the appellant submitted his request to reopen 
his claim for service connection for a low back disability in 
June 1999 and thus, his claim will be adjudicated by applying 
the law in effect prior to August 2001.  The basis for the 
denial of service connection in the March 1998 rating 
decision was that the evidence of record showed that a low 
back condition existed prior to service and there was no 
evidence that the condition permanently worsened as a result 
of service.   The relevant evidence available to the RO in 
March 1998 included the following: the appellant's service 
medical records and VA Form 21-526, Application for 
Compensation or Pension received in March 1998. 

Additional evidence has been associated with the claims file 
since the RO's March 1998 denial of the appellant's claim for 
service connection for a low back disability, to include: 
private medical records from Family Heath Centers, Inc. dated 
between February 1999 and May 1999, showing complaints of 
back pain for approximately a year; testimony from the 
appellant's December 1999 RO hearing; a MRI from the 
University of Louisville Hospital dated December 1999 showing 
disc degeneration at the lower three lumbar interspaces 
resulting in canal stenosis; duplicate copies of sworn 
statements taken in service; and testimony provided in a 
March 2002 Central Office Hearing.  Finally, the additional 
evidence includes a July 2001 report of VA examination.  The 
examiner found that the appellant did not have degenerative 
disc of the lumbar spine in service and that there was no 
evidence of aggravation of a lower back condition in service.  
She further opined that it was unlikely that a minor lifting 
injury would cause multi-level degenerative disc disease, 
which she felt had been present long before the appellant 
entered service.

As noted above, the appellant contends that he incurred a low 
back condition in service that has resulted in flare-ups of 
pain.  The Board observes that there must be new and material 
evidence as to any aspect of the appellant's claim, which was 
lacking at the time of the last final denial in order to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

The previous denial of the appellant's claim in March 1998 
was based on the absence of objective evidence of worsening 
of a pre-existing condition during the appellant's period of 
active duty service.  The medical evidence received by VA 
since March 1998 is new, in that it was not previously of 
record, however, most specifically the July 2001 VA 
examination, confirms the prior determination that the 
appellant's low back disability existed prior to service and 
there was no evidence of permanent worsening in service.  
Thus, the new evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

With respect to the appellant's testimony and statements that 
his current low back condition is related to his period of 
active military service, they cannot be used to establish 
either a current disability or a nexus between a current 
disability and service.  It is now well established that a 
layperson without medical training is not qualified to render 
a medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108." 

In short, the appellant has not submitted competent medical 
evidence, which serves to link a current diagnosis of multi-
level degenerative disc disease to an injury in service.  
While the appellant has repeatedly argued that his low back 
condition did not pre-exist service, as the Board has found 
that no new and material evidence has been submitted; the 
merits of the argument shall not be reached.  The evidence, 
which has been presented since March 1998, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Board finds 
that the appellant's attempt to reopen his claim of 
entitlement to service connection for a low back disability 
is unsuccessful.  

The recently submitted evidence not being new and material, 
the claim of service connection for a low back disability is 
not reopened and the benefit sought on appeal remains denied.  
Finally, as noted above in connection with the Board's 
discussion of the VCAA, VA's duty to assist in cases such as 
this is circumscribed.  In the absence of a reopened claim, 
there is no duty to assist.  


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a low back disability 
not having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

